      Case 1:19-cr-00133-RJA-HKS Document 236 Filed 05/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


         v.                                                 DECISION AND ORDER
                                                                19-CR-133-A
DOUGLAS P. BEARDSLEY,

                               Defendant.


       This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr., pursuant

to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On March 2, 2021,

Magistrate Judge Schroeder filed a Report, Recommendation and Order, Dkt. No. 190,

recommending that the Court (1) deny Defendant’s motion to suppress, and request for

a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978); and (2) deny

Defendant’s request to determine before trial that certain counts against Defendant are

multiplicitous and to strike those counts from the Superseding Indictment, or in the

alternative, to require the Government to elect at this time among those counts which

ones will proceed to trial.

       Defendant filed objections to these recommendations, Dkt. No. 214, challenging

the manner of the execution of the search warrant on January 26, 2019 as

unconstitutional and unreasonable, rendering the warrant invalid, and arguing a Franks

hearing is necessary to determine an alleged material factual question on probable

cause concerning the role, if any, of a third party present during or after the search was

executed. Defendant further argues that the Magistrate Judge erred in failing to find

that particular counts of the Superseding Indictment are multiplicitous on their face and
     Case 1:19-cr-00133-RJA-HKS Document 236 Filed 05/25/21 Page 2 of 4




that the Government should be directed at this time to decide which counts shall

proceed to trial. The Government filed its response in opposition thereto, Dkt. No. 222,

and Defendant filed reply papers, Dkt. No. 223. Oral argument on Defendant’s

objections was held before the Court on May 24, 2021.

      Pursuant to 28 U.S.C. §636(b)(1), the Court applies a de novo standard of review

to the portions of a report and recommendation to which specific objections have been

raised. Upon de novo review, the Court adopts the March 2, 2021 Report,

Recommendation and Order, in part, and denies Defendant’s motion to suppress and

for a Franks hearing, Dkt. No. 101.

      Defendant does not object to the Magistrate Judge’s recommendation to deny his

motion to suppress based on the validity of the search warrant itself and to reject

Defendant’s argument that the warrant is invalid because it was based on stale

information. See Dkt. No. 190, pp. 5-7. The Magistrate Judge’s denial of Defendant’s

motion to suppress evidence on this basis is neither clearly erroneous nor contrary to

law and is hereby adopted by the District Court. See United States v. Jones, 2013 U.S.

Dist. LEXIS 121942, *2 n.1 (W.D.N.Y. Aug. 27, 2013).

      With respect to alleged multiplicity of certain counts in the Superseding

Indictment, at oral argument before this Court the parties indicated that Defendant’s

pending request for a Bill of Particulars, which has not yet been ruled on by the

Magistrate Judge, may potentially impact this ruling as Defendant asks for, among other

things, the Government to particularize the firearms possessed by Defendant as alleged

in Count 4 of the Superseding Indictment. See Dkt. No. 101, p. 10. The Court will




                                            2
      Case 1:19-cr-00133-RJA-HKS Document 236 Filed 05/25/21 Page 3 of 4




therefore defer on the objection related to multiplicity until Defendant’s remaining pretrial

motions are handled by the Magistrate Judge.

       Defendant points out several pretrial motions, see generally Dkt. No. 101

(Defendant’s omnibus motion) that the Magistrate Judge did not determine either from

the bench or in the R&R, i.e., for: (1) a Bill of Particulars, (2) disclosure of informant

information; (3) Brady materials; (4) disclosure of evidence pursuant to Fed. R. Evid. §§

404(b), 608, and 609; (5) disclosure of witness statements; and (6) preservation of

rough notes. Defendant asks that this Court either address those motions or refer them

back to the Magistrate Judge to rule upon them. The Court hereby remands these

matters to the Magistrate Judge for determination.

       As to a motion for disclosure of the identity of a witness (Dkt. Nos. 178, 179) that

Defendant filed on February 8, 2021, which potentially implicates the Brady doctrine,

Defendant notes that the Government has not responded to the motion and the

Magistrate Judge has not issued a scheduling order on the motion. The Court hereby

directs this issue back to the Magistrate Judge. To the extent necessary, the Magistrate

Judge shall also resolve the related issue concerning a possible breach of the terms of

a protective order. See Dkt. No. 222, pp. 23-24; Dkt. No. 223, pp. 7-9.

       Accordingly, for the reasons set forth in Magistrate Judge Schroeder’s Report

and Recommendation, Defendant’s motion to suppress and for a Franks hearing is

denied. The issue of multiplicity is deferred until the Magistrate Judge has ruled on

Defendant’s remaining pretrial motions, and those issues and the others outlined above

are hereby referred back to the Magistrate Judge.




                                              3
    Case 1:19-cr-00133-RJA-HKS Document 236 Filed 05/25/21 Page 4 of 4




     SO ORDERED.



                                  ___s/Richard J. Arcara________
                                  HONORABLE RICHARD J. ARCARA
                                  UNITED STATES DISTRICT COURT

Dated: May 25, 2021




                                    4
